                 2:19-cv-00366-RMG            Date Filed 02/15/19        Entry Number 7          Page 1 of 1

AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                District of
                                             __________     South of
                                                          District Carolina
                                                                     __________


                    Andrew Green, et al.                       )
                             Plaintiff                         )
                                v.                             )      Case No. 2:19-cv-366-RMG
                      Kanye West, et al.                       )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Andrew Green and Shirley Green, as legal guardians of N.G. (a minor child) and Andreia Samoria Green          .


Date:          02/15/2019                                                                 /s/ Ryan A. Love
                                                                                         Attorney’s signature


                                                                                        Ryan A. Love 12828
                                                                                     Printed name and bar number
                                                                                     Garrett Law Offices, LLC
                                                                                      1075 E. Montague Ave.
                                                                                    North Charleston, SC 29405

                                                                                               Address

                                                                                      rlove@garrettlawsc.com
                                                                                            E-mail address

                                                                                          (843) 554-5515
                                                                                          Telephone number

                                                                                          (843) 747-3198
                                                                                             FAX number
